Citation Nr: 1731373	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for paralysis agitans, claimed as body shakes/spasms. 

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 (body shakes/spasms) and November 2012 (depression, prostate cancer, pension) rating decisions of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the Veteran's present disability of a major depressive disorder is proximately due to his service-connected back disability.

2.  The preponderance of the evidence establishes that the Veteran does not have a present disability of paralysis agitans, claimed as body shakes/spasms.

3.  The preponderance of the evidence establishes that the Veteran does not have a present disability of prostate cancer.

4.  The preponderance of the evidence establishes that the Veteran did not have any active military, naval, or air service during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a major depressive disorder, as proximately due to a service-connected back disability, are met.  38 U.S.C.A.        §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for service connection for paralysis agitans, claimed as body shakes/spasms, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for entitlement to nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 1502(a), 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.4(b), 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to direct service connection for a disability, secondary service connection is warranted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

In determining whether service connection is warranted for a disability, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of service treatment records and military personnel records, private medical treatment records, and lay statements from the Veteran.  Based upon this evidence, a finding of service connection for a major depressive disorder as secondary to a service-connected back disability is warranted.  Service connection for paralysis agitans and prostate cancer, however, are not warranted because the Veteran does not have present diagnoses of such disabilities.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Major Depressive Disorder

The Veteran claims service connection for a major depressive disorder which he contends is secondary to his service-connected back disability.  The Veteran has a service-connected back disability so that element is met.  The October 2012 VA examination report contains a diagnosis of depressive disorder not otherwise specified, which satisfies the element of a present disability.  There is a conflict of medical opinion, however, as to whether the Veteran's depression is related to his service-connected back disability.

The October 2012 VA examination report indicates that the examiner reviewed the Veteran's claims file and CPRS as well as conducted an in-person examination.  It was the examiner's opinion that the Veteran's depression is less likely than not incurred in or is caused by military service or is proximately due to or the result of residuals of the Veteran's back injury.  For the rationale, the examiner noted that the Veteran's documented adjustment disorder with depression while in service was related to problems with his unit, family, and noncommissioned officers.  The issues were addressed by stress management.  The examiner stated that the Veteran reported that his depression started in 2001 after his mother passed away and he lost his job.  The examiner also noted that there were poor relations between the Veteran and his girlfriend to the extent that the Veteran was declining necessary surgery for fear of not being taken care of.  The examiner stated that the Veteran's back injury occurred in 1995, six years before the Veteran's mother passed.

In October 2016, the Veteran presented a private psychological evaluation prepared in September 2016.  The report was based upon an interview of the Veteran, a review of the Veteran's claims file and medical records, and the administration of several tests for psychological evaluation.

The private examiner pointed out several factual errors in the VA examiner's rationale, namely:  the Veteran's back injury occurred while in service, not in 1995; due to scheduling issues, the prescribed stress management treatment for adjustment disorder did not occur while the Veteran was in service.  The private examiner also called into question the VA examiner's opinion that the Veteran's depression began in 2001 when the Veteran's mother passed.

The private examiner laid out the timeline that the Veteran injured his back while in service and subsequently sought mental health services.  The Veteran was diagnosed with an adjustment disorder with depression and was summarily discharged from care without follow-up.  The private examiner noted that the VA examiner assumed that the diagnosis of adjustment disorder with depression was caused by poor relations with noncommissioned officers, the unit, and family and opined that the scenario does not preclude the possibility that the Veteran's poor relations while in service were caused by depression caused by back pain.

The private examiner stated that "it is well established that depression invariably accompanies prolonged intense pain."  The Merck Manual is cited as listing chronic depression as a highly probable follower of chronic pain.  As to the Veteran specifically, the examiner opined:   "This constant pain and depression has as likely as not contributed to his daily distress, and poor social adjustment, as it relates to family, friends and supervisors."

The private examiner concluded that it was his professional opinion that it is as likely as not that the Veteran's depression was initially caused, exacerbated, and maintained by his lower back injury at some level of clinical significance.  And that it was continuous from a short time after the Veteran injured his back while on active duty until the present.  Additionally, the depression more likely than not got worse over time as the Veteran's back condition deteriorated.

The Board has the responsibility of weighing the conflicting medical opinions of the VA and private examiners.  The Board may favor one opinion over another if the reasons and bases are adequate to support the decision; in other words, the Board decides which report is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The reasoning of an opinion provides the most probative value of a medical opinion, and a medical opinion that contains only data and a conclusion should not be entitled to any probative weight.  Id. at 304.

Here, the VA examination report contains a recitation of some data from the Veteran's service treatment records and concludes with an opinion.  Some of the VA examiner's recitation, however, is factually inaccurate.  While the VA examiner opined on whether the Veteran's service-connected back disability was the proximate cause of or was related to the Veteran's present depression, whether the back disability aggravated the depression was not considered.  Therefore, the Board affords the VA examination report little probative value.  By contrast, the private examination report contains a detailed review of the Veteran's medical records and plausibly suggests that the Veteran's relationship difficulties in service may have been driven by the initial psychological effects of chronic back pain rather than due to an adjustment disorder.  

Additionally, the private examiner cites to medical literature to support the opinion that chronic pain can cause depression.  The Board affords the private examination report great probative weight.

In summary, the Board finds that the preponderance of the evidence shows that the Veteran has a present disability of a major depressive disorder that is proximately due to his service-connected back disability; and therefore, service connection of the major depressive disorder on a secondary basis is warranted.

Paralysis Agitans

The Veteran seeks service connection for paralysis agitans, claimed as body shakes/spasms.  In the informal hearing presentation, the Veteran's representative requests that this issue be remanded for a VA examination, claiming that the Veteran's medical record contains complaints of "'spasms'" of the upper extremities.  The representative argues that the Veteran has not been afforded an examination to determine whether this symptom is secondary to the service-connected back condition.

Under its duty to assist, the first determining factor of whether VA must provide an examination is whether there is "competent evidence of a current disability or persistent or recurrent symptoms of a disability."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's medical records lack evidence of complaints, diagnosis, or treatment of body shakes, spasms, or paralysis agitans.  The Veteran does have an extensive history of cervical spine complaints, diagnosis, and treatment.  Symptoms associated with that condition include upper extremity radiculopathy, bilateral shoulder pain, and numbness and tingling.  The Veteran has suffered from arm numbness, weakness, and pain.  The Veteran has a pending claim for service connection of his cervical spine disability.

Because the record lacks evidence of complaints, diagnosis, or treatment of body shakes, spasms, or paralysis agitans, a remand for a VA examination is not warranted under McLendon.  Likewise, because the record lacks evidence of a present disability due to body shakes, spasms, or paralysis agitans, service connection for paralysis agitans is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Prostate Cancer

The Veteran seeks service connection for prostate cancer.  As to the element of a present disability, the record lacks evidence that the Veteran has experienced symptoms of prostate cancer or been diagnosed or treated for prostate cancer.  Therefore, service connection for prostate cancer is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Pension Benefits

The Veteran has claimed entitlement to nonservice-connected pension benefits.  

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran:  (1) served in the active military, naval, or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to the Veteran's own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.274 (2016).

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521 (West 2014).  To meet the service requirements, the Veteran must have served in active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2016).  National Guard members who are not enrolled for Federal service are deemed to be in active service when they have been called into Federal service.  38 U.S.C.A. § 106(b)(3) (West 2014).

The Vietnam War ended on May 7, 1975, and the Persian Gulf War began on August 2, 1990.  38 U.S.C.A. § 101(29), (33) (West 2014); 38 C.F.R. § 3.2(f), (i) (2016).  VA's determination of whether a Veteran's service meets this threshold requirement is usually dependent upon service department records verifying the Veteran's service and character of discharge.  38 C.F.R. § 3.203 (2016); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Here, the Veteran's DD Form 214 shows that he served on regular service active duty from April 1980 to April 1983.  Because this period of service is between the Vietnam War and the Persian Gulf War, this service does not satisfy the service requirement for a pension.  The Veteran's military personnel records also show that from his discharge from active duty in 1983 until May 2001 that he served in a number of Army National Guard units.  Although the latter portion of the Veteran's service in the National Guard covers the beginning of the Persian Gulf War, he was not called into Federal service.  Again, this is not qualifying service and, accordingly, the criteria for entitlement to nonservice-connected pension benefits are not met.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Entitlement to service connection for a major depressive disorder, as secondary to a service-connected back disability, is granted.

Entitlement to service connection for paralysis agitans, claimed as body shakes/spasms, is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to nonservice-connected pension is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


